Exhibit 10.06


EQT CORPORATION
2018 SHORT-TERM INCENTIVE PLAN


EQT CORPORATION (the “Company”) hereby establishes this EQT CORPORATION 2018
SHORT-TERM INCENTIVE PLAN (the “Plan”) as of this 1st day of January, 2018, in
accordance with the terms provided herein.
WHEREAS, the Company desires to establish an incentive plan which describes the
goals of the Company and the methodology for awarding incentive amounts;
NOW, THEREFORE, the Company hereby adopts the terms of the Plan as follows:
Section 1. Incentive Program Purposes. The Company’s main purposes in providing
the incentive programs described within the Plan (collectively, the “Incentive
Programs”) are to maintain a competitive level of total cash compensation and to
align the interests of the Company’s employees with those of the Company’s
shareholders and customers and with the strategic objectives of the Company. By
placing a portion of employee compensation at risk, the Company can reward
performance based on the overall performance of the Company, the business
segment and the individual contribution of each employee.
Section 2. Effective Date. The effective date of this Plan is January 1, 2018.
The Plan will remain in effect for the calendar year 2018 (the “Plan Year”)
unless earlier replaced or terminated in accordance with Section 18 or the
occurrence of a Change of Control as provided in Section 15, or unless adopted
with respect to future calendar years.
Section 3. Eligibility. To be eligible for the Incentive Programs in the Plan
Year, employees must execute an Alternative Dispute Resolution Program Agreement
and related documents on or before deadlines established by the Company.
Additional eligibility requirements for each Incentive Program may be proposed
from time to time by the appropriate business segment or functional officer and
approved by the Company’s Chief Human Resources Officer. Based upon such
eligibility requirements, the Company’s Chief Human Resources Officer or the
Company’s Corporate Director, Compensation and Benefits, as applicable, may
designate any eligible employee for participation in the Plan in his or her
complete and sole discretion. Following initial designation of eligible
employees in the Plan Year, an eligible employee will be notified in writing of
his or her participation, and a Plan document will be made available to all
eligible employees.
Section 4. Administration of the Plan. The Company’s Corporate Director,
Compensation and Benefits shall administer all Incentive Programs under the
general direction of the Company’s Chief Human Resources Officer; provided,
however, that the Management Development and Compensation Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) shall at all
times retain the discretion with respect to all Incentive Programs to reduce,
eliminate or determine the source of any payment or award hereunder without
regard to any particular factors specified in the Plan. On an annual basis, the
Committee


-1-    



--------------------------------------------------------------------------------




must review and approve (a) the Plan, (b) the methodology for determining the
incentive pools, including the Financial Measures and the Value Drivers, as
defined in Section 7 of the Plan, and (c) the projected payout under the Plan
and under each Incentive Program. The Committee must also review and approve any
proposed amendments to the Plan throughout the Plan Year.


Section 5. Incentive Programs. The following Incentive Programs shall be
administered under the Plan:
•
EQT Corporation Headquarters Short-Term Incentive Program;

•
EQT Commercial Short-Term Incentive Program;

•
EQT Production Short-Term Incentive Program; and

•
EQT Midstream Short-Term Incentive Program.



Section 6. Definitions. The following provides the definition of certain
Financial Measures, identified in Section 7 of the Plan, as may be used in the
Incentive Programs:
(a)
Earnings before Interest, Income Taxes, Depreciation and Amortization
(“EBITDA”). Subject to Section 6(d) below, EBITDA is calculated as follows:

Company EBITDA means 2018 EBITDA, as defined in and calculated in accordance
with the Company’s 2018 Value Driver Performance Share Unit Award Agreements.
Business unit EBITDA means total revenues of the applicable business unit, minus
total expenses of the applicable business unit, excluding (i) interest, income
taxes, depreciation, depletion and amortization expenses, for the Plan Year,
(ii) non-cash gains/losses on derivatives not designated as hedges, and (iii) to
the extent charged to the business unit, (A) the cumulative effect of accounting
change and (B) the 2018 Review Costs (as defined in Section 6(b)). For the
avoidance of doubt, all amounts referenced above shall include the components
thereof attributable to noncontrolling interests, if any. By way of example
only, total revenues shall include components attributable to noncontrolling
interests and the income taxes excluded shall include components attributable to
noncontrolling interests. The calculation of Company and business unit EBITDA
for the Plan Year will be calculated by the Company’s Chief Accounting Officer
and submitted to the Company’s Chief Financial Officer for approval. The
Company’s Chief Financial Officer will determine, for purposes of the Plan, the
Company EBITDA and the applicable business unit’s EBITDA under the general
direction of the Committee.
(b)
Earnings before Interest, Income Taxes, Depreciation, Amortization and
Exploration Expense (“EBITDAX”). Subject to Section 6(d) below, EBITDAX is
calculated as follows:



-2-    



--------------------------------------------------------------------------------




Company EBITDAX means, for the Plan Year, the Company’s income from continuing
operations (i) before interest, income taxes, depreciation, depletion,
amortization, and exploration expenses, the cumulative effect of accounting
change and any charge and benefit associated with the repurchase of debt by the
Company and (ii) excluding non-cash gains/losses on derivatives not designated
as hedges and, to the extent not contemplated by the Company’s 2018 business
plan, the costs associated with the Company’s analysis of (Y) the Company’s
“sum-of-the-parts discount” and (Z) the structure of the Company’s master
limited partnerships, and the implementation of changes as a result of either of
the foregoing (collectively, the “2018 Review Costs”). Business unit EBITDAX
means, for the Plan Year, total revenues of the applicable business unit, minus
total expenses of the applicable business unit, excluding in each case (i)
interest, income taxes, depreciation, depletion, amortization and exploration
expenses, (ii) non-cash gains/losses on derivatives not designated as hedges and
(iii) to the extent charged to the business unit and not contemplated by the
business unit’s 2018 business plan, (A) the cumulative effect of accounting
change and (B) the 2018 Review Costs. For the avoidance of doubt, all amounts
referenced above in the definitions of Company EBITDAX and Business Unit EBITDAX
shall include the components thereof attributable to noncontrolling interests,
if any, consistent with the definition of Company EBITDA above. The calculation
of Company and business unit EBITDAX for the Plan Year will be calculated by the
Company’s Chief Accounting Officer and submitted to the Company’s Chief
Financial Officer for approval. The Company’s Chief Financial Officer will
determine, for purposes of the Plan, the Company EBITDAX and the applicable
business unit’s EBITDAX under the general direction of the Committee.
(c)
Peer Group. The Committee may establish a peer group (“Peer Group”) for purposes
of applying any peer comparative to performance measures used in the Plan. Any
changes to the Peer Group must be approved by the Committee.

(d)
Acquisitions/Dispositions. The calculations set forth in Sections 6(a) and 6(b)
shall be adjusted to exclude all direct and indirect impacts of acquisitions
and/or dispositions during the year in which the total consideration paid,
received or assumed is in excess of $100 million to the extent not contemplated
by the 2018 business plan. Such calculations may also be adjusted, in the
discretion of the Committee, to exclude the impact of acquisitions and/or
dispositions in which the total consideration paid, received or assumed is in
excess of $50 million and less than or equal to $100 million. For the avoidance
of doubt, Dropdown Transactions (as hereinafter defined) shall not be deemed to
be dispositions for purposes of the Plan. For purposes of the Plan, “Dropdown
Transaction” means any transfer of assets, other than in the ordinary course of
business, by the Company or any of its affiliates (other than EQT Midstream
Partners, LP (the “Partnership”) or any subsidiary of the Partnership) to the
Partnership or any subsidiary of the Partnership, whether by sale of assets,
merger or otherwise;



-3-    



--------------------------------------------------------------------------------




provided that, upon the transfer of such assets, the assets continue to be
consolidated in the Company’s financial statements.
Section 7. Determination of Incentive Pools.
(a)
All Incentive Programs provide for incentive payments that are funded based on
incentive pools. An incentive pool is created for each Incentive Program. The
base amount of each incentive pool shall be determined by the extent to which
one or more specific and defined financial measures (the “Financial Measures”)
and operational and efficiency measures (the “Operational and Efficiency
Measures”) are achieved for the Plan Year. In addition, defined operational or
strategic measures (“Value Drivers”) may affect the determination of the
incentive pool, in the discretion of the Company’s Chief Executive Officer (the
“CEO”). The Value Drivers for each of the Incentive Programs are attached hereto
as Attachment A. For purposes of determining achievement of the Financial
Measures under the Plan, the business plan Financial Measures will be adjusted
to exclude, as applicable: (i) the planned impact of Dropdown Transactions that
are not consummated during the Plan Year; and (ii) if any event occurs after the
commencement of the Plan Year that causes the Company to report discontinued
operations for 2018 not contemplated in the Company’s 2018 business plan, the
components of the business plan Financial Measures attributable to such
discontinued operations.

(b)
The following chart provides the specific Financial and Operational and
Efficiency Measures for each of the Incentive Programs:

Incentive Program
Financial and Operational and Efficiency Measures
EQT Corporation Headquarters
Company EBITDA to Business Plan (EQT Year to Year Comparison)
EQT Midstream, EQT Production and EQT Commercial
Business unit EBITDAX
Business unit Operational and Efficiency Measures identified on Attachment A



(c)
The base amount of each incentive pool is determined based upon the Financial
and Operational and Efficiency Measures listed above. Additional adjustments are
made based on any minimum threshold amounts established therefor, and, if
applicable, the Value Drivers, in accordance with the weightings assigned to
each as listed on Attachment B. Attachment C to this Plan specifies the base or
target amount for each incentive pool, expressed as the total of all Incentive
Targets, as defined in Section 8 of the Plan, of those participants in each
particular Incentive Program. The targets on Attachment C are automatically
amended in the event of the addition of new hires as participants, the
elimination of the targets of former participants, participant compensation
changes and participant moves between



-4-    



--------------------------------------------------------------------------------




pools due to job changes. No incentive pool shall exceed three (3) times the
target set forth on Attachment C, subject to the adjustments described in the
preceding sentence.
(d)
The CEO may, in his sole and absolute discretion, adjust the determination of
the base amount of any business segment incentive pool (i) by any amount ranging
from a reduction of up to fifty percent (50%) of the target incentive pool to an
increase of up to an additional one hundred fifty percent (150%) of the target
incentive pool, in each case based on the Value Drivers applicable to the
particular business segment incentive pool, and (ii) by adjusting EBITDAX or
EBITDA for the impact of the prices of gas, oil and liquids and/or any
extraordinary items, provided that such adjustment shall be limited to the
difference between the business plan assumption and the actual impact of such
items. The Committee may, in its sole and absolute discretion, adjust the
determination of the base amount of the Headquarters incentive pool (i) by any
amount based upon earnings per share and (ii) by adjusting EBITDAX or EBITDA for
the impact of the prices of gas, oil and liquids and/or any extraordinary items
or performance factors determined by the Committee, provided that such
adjustment shall be limited to the difference between the business plan
assumption and the actual impact of such items. Such adjustments by the CEO or
the Committee may be either positive or negative. Notwithstanding the forgoing,
under no circumstance shall the aggregate of all incentive pools exceed 6.5% of
the Company’s EBITDAX for the Plan Year, calculated without adjusting EBITDAX
for the impact of the prices of gas, oil and liquids and/or any extraordinary
items or performance factors.

Section 8. Incentive Targets. Each participant under the Plan shall be given an
incentive target (an “Incentive Target”) that shall be determined based on
market competitive levels. All Incentive Targets shall be determined within
ninety (90) days of the commencement of each Plan Year by the Company’s
Corporate Director, Compensation and Benefits, in consultation with the
appropriate business segment or functional officer and approved by the Company’s
Chief Human Resources Officer. Actual incentive awards payable (“Incentive
Awards”), subject to adjustments as provided in the Plan, shall be based on the
overall determination of the incentive pools and on individual performance.
Section 9. Performance Goals.
(a)
Each participant shall have specific performance goals (the “Performance Goals”)
determined for his or her position for the Plan Year. These Performance Goals
must support the approved business plan of the Company, affiliate or business
unit, as applicable, and should identify how the participant will support any
specific Value Drivers established.

(b)
A copy of each participant’s Performance Goals and objectives shall be
determined in writing, and kept on file with the appropriate business segment
Human Resources Department, by February 28 of the Plan Year to which they
relate.



-5-    



--------------------------------------------------------------------------------




(c)
Following the determination of the incentive pools as described in Section 7, an
evaluation of each participant’s actual performance relative to his or her
individual Performance Goals for the Plan Year shall be completed. Performance
can be rated as Outstanding Performer, Exceeds Expectations, Successful,
Partially Successful, Fails to Meet Expectations and Not Rated. The definition
of each rating is as follows:



-6-    



--------------------------------------------------------------------------------




Performance Level
Performance Definition
Outstanding Performer










Exceeds Expectations
Recognized leader in the department, business unit and/or Company. Contributes
to the organization’s success by adding significant value well beyond job
requirements. Identifies opportunities and provides unique, innovative and
practical solutions to problems. Consistently exceeds expectations and
demonstrates a unique understanding of work beyond assigned area of
responsibility.
Makes significant contributions to department, business unit and/or Company’s
business results. Overall performance far exceeds all requirements necessary to
fulfill the principal duties, responsibilities, objectives and expectations of
the position.
Successful
Overall performance meets all and may exceed some of the requirements necessary
to fulfill the principal duties, responsibilities, objectives and expectations
of the position. Produces timely and accurate results. Works independently to
perform all aspects of the job. Recognizes, participates in and adjusts to
changing work assignments.
Partially Successful
Overall performance meets most of the requirements necessary to fulfill the
principal duties, responsibilities, objectives and expectations of the position.
May require additional training, resources or coaching in an area before
Successful.
Fails to Meet Expectations
Overall performance fails to meet all or most of the requirements necessary to
fulfill the principal duties, responsibilities, objectives and expectations of
the position. Performance Improvement Plan is required.
Not Rated
Appropriate only for employees who have been in current position less than three
months.



-7-    



--------------------------------------------------------------------------------




Based on the evaluation of the participant’s performance relative to his or her
Performance Goals, individual performance adjustments can be made by the
appropriate business segment or functional officer, ranging from elimination of
the Incentive Target to 150% of the Incentive Target. The CEO must approve all
individual performance adjustments under the Plan and may make individual
performance adjustments in excess of 150%.
Section 10. Distributing the Incentive Pool. Incentive Awards may be earned
based on the determination of the incentive pools and individual performance as
follows:
(1)
The incentive pool is determined as described in Section 7. If the established
Financial Measures and Operational and Efficiency Measures for the incentive
pool are not achieved, the process to calculate Incentive Awards for the related
Incentive Program is terminated.

(2)
The performance of each participant is reviewed by the appropriate business
segment or functional officer and the individual performance adjustment
described in Section 9, if any, is applied as appropriate to the participant’s
original Incentive Target.

(3)
The Incentive Targets for each participant within an incentive pool, after
giving effect to the individual performance adjustments described in Section 9,
if any, are totaled. Each participant’s adjusted Incentive Target is then
calculated as a percent of the total adjusted Incentive Targets for all
participants within the incentive pool.

(4)
The percent assigned to each participant in step 3 is multiplied by the total
incentive pool generated, resulting in the amount of the participant’s actual
Incentive Award payable, subject to reduction, elimination or substitution of
the final incentive pool by the Committee as provided in Section 4.

(5)
Distributions, if any, may be paid in cash or other property, including shares
of Company stock, from the Plan or other source as determined by the Committee,
in its discretion.

Except as provided in Sections 10(5) and 11 of the Plan, the amount of the
Incentive Awards payable from the Plan, as calculated in Section 10(4) above,
shall be paid in cash to participants. Payments shall be made within 2½ months
following the end of the Plan Year in which the amounts are no longer subject to
a substantial risk of forfeiture. An Incentive Award shall not be earned and a
participant shall have no vested right, interest or entitlement to any Incentive
Award hereunder, prior to its actual payment.
Section 11. Alternate Forms of Payment. In accordance with the Company’s Equity
Ownership Guidelines adopted on January 30, 2003 (as amended on July 8, 2008,
July 11, 2012 and April 14, 2015), or any successor thereto or revision thereof,
the Chairman of the Board may elect to pay all or some of a participant’s
Incentive Award in stock, including restricted stock


-8-    



--------------------------------------------------------------------------------




subject to the similar terms and conditions as the Company’s annual restricted
stock or phantom unit awards, if the participant has not satisfied the Equity
Ownership Guidelines.
Section 12. Impact on Benefit Plans. Payments under the Plan shall not be
considered as earnings for purposes of the Company’s or its affiliates’
qualified retirement plans or any other retirement, compensation or benefit plan
or program of the Company or its affiliates, except to the extent specifically
provided in such other plan or program.
Section 13. Tax Consequences. It is intended that: (a) until the Incentive Award
is actually paid to a participant, the participant’s right to payment of the
Incentive Award shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”); (b) the Incentive Award shall be subject to employment taxes upon
payment; and (c) until the Incentive Award is actually paid to a participant,
the participant shall have merely an unfunded, unsecured promise to be paid the
benefit if and to the extent earned, and such unfunded promise shall not consist
of a transfer of “property” within the meaning of Code Section 83. It is further
intended that a participant will not be in actual or constructive receipt of
compensation with respect to the Incentive Award within the meaning of Code
Section 451 until the Incentive Award is actually paid.
Section 14. Change of Status. In making decisions regarding employees’
participation in the Plan, the Company’s Chief Human Resources Officer or
Corporate Director, Compensation and Benefits, as applicable, may consider any
factors that he or she may consider relevant in their sole discretion. The
Company shall have no obligation to exercise its discretion to make an award to
any employee affected by the described status changes. The following guidelines
are provided as general information regarding employee status changes upon the
occurrence of the events described below.
(a)
New Hires. A newly hired employee will participate in the Plan (or successor
plan, as applicable) in the Plan Year following the year in which the employee
is hired, unless otherwise specified in an applicable employment offer.

(b)
Involuntary Termination. No Incentive Award shall be paid to any employee whose
services are terminated by the Company prior to payment of an Incentive Award;
provided, however, as follows:

(i)     an employee or the estate of an employee whose employment is terminated
by reason of death or long-term disability following the conclusion of the Plan
Year but prior to payment of an Incentive Award shall be eligible for the
payment that the deceased or disabled employee would have received had that
individual been employed as of the date of the payment of an Incentive Award;
and
(ii)     an employee or the estate of an employee whose employment is terminated
by reason of death or long-term disability during the Plan Year may be eligible
for payment of a pro-rated Incentive Award based on the


-9-    



--------------------------------------------------------------------------------




employee’s amount of active service during the Plan Year and contingent upon
satisfaction of the performance criteria contained in the Plan; provided,
however, that the Company shall have sole discretion, subject to its obligations
under applicable federal, state or local law, to determine whether or not any
Incentive Award will be paid in such event.
(c)
Voluntary Termination. No Incentive Award shall be paid to an employee who
voluntarily terminates, or gives formal or informal notice of termination of,
his/her employment for any reason, including but not limited to resignation,
retirement or job abandonment, prior to the payment of an Incentive Award.    

Nothing in the Plan, in any Incentive Program or in any Incentive Target or
Incentive Award shall confer any right on any employee to continue in the employ
of the Company. In the event any payments are made under the guidelines provided
in this Section 14, the timing of such payments shall be in accordance with the
provisions of Section 10; provided, however, if the participant is a “specified
employee” under Section 409A of the Code at the time of his or her separation
from service, then, if required to avoid an additional tax under Section 409A of
the Code, any payment based upon separation from service may not be made until
the first day following the six-month anniversary of the participant’s
separation from service.
Section 15. Change of Control. In the event of a Change of Control of the
Company, as then defined under the EQT Corporation 2014 Long-Term Incentive Plan
(as in effect at the start of the Plan Year), or its successor, the Plan Year
shall end on the date of the Change of Control, and the target Financial
Measures and Value Drivers shall be deemed to have been achieved at the
“Successful” level for the pro-rata portion of the calendar year that elapsed
through the date of the Change of Control. In such event, any Incentive Awards
earned shall be paid to participants on such pro-rata basis in accordance with
the provisions set forth in Section 10 and without adjustment to any individual
Incentive Targets, but subject to the Committee’s overall discretion as provided
in Section 4.
Section 16.    Compensation Recoupment Policy. Any Incentive Award paid to a
participant hereunder shall be subject to the terms and conditions of any
compensation recoupment policy adopted from time to time by the Board or any
committee of the Board, to the extent such policy is applicable to annual
incentive compensation and the participant.
Section 17. Dispute Resolution. The following is the exclusive procedure to be
followed by all participants in resolving disputes arising from participation in
and payments made under the Plan. Claims must be based on the participant’s
performance rating under Section 9(c) and/or payment amount under the Plan. Any
claim relative to a given Plan Year must be presented to the Company’s Corporate
Director, Compensation and Benefits within thirty (30) days following the later
of (a) the payment date of the Incentive Award for that Plan Year or (b) the
participant’s receipt of his or her performance rating. If a participant’s claim
is not presented within such thirty (30) day period, the participant’s rights in
respect of a claim for payment will be forfeited. Once the Corporate Director,
Compensation and Benefits has received a claim, he or she will assemble a
meeting to review the issue. The participants in the meeting will include the
Corporate Director, Compensation and Benefits, the manager of the participant
with the dispute,


-10-    



--------------------------------------------------------------------------------




the appropriate human resources business partner, and, if desired by the
participant, a peer chosen by the participant. The participant will be given an
opportunity to present his or her issues to the Corporate Director, Compensation
and Benefits. A decision will be rendered by the Corporate Director,
Compensation and Benefits within thirty (30) business days of the meeting. The
Corporate Director, Compensation and Benefits will be responsible for preparing
a written version of the decision. This decision may be appealed to the
Company’s Chief Human Resources Officer. Appealed decisions will be reviewed by
the Chief Human Resources Officer with information requested from the
appropriate parties as he or she may determine in his or her sole discretion.
The decision made by the Chief Human Resources Officer regarding the matter is
final and binding on all Plan participants.
Section 18. Amendment, Replacement or Termination of this Plan. The Company
shall have the right to amend, replace or terminate the Plan at any time by
written action of the Committee, provided that no employee or participant shall
have any vested right, interest or entitlement to payment of any Incentive Award
hereunder prior to its payment. The Company shall notify affected participants
in writing of any material amendment or Plan termination.

ATTACHMENT A
Value Drivers


Headquarters Value Drivers
Production, Midstream and Commercial Business Unit Value Drivers     40%


Midstream Value Drivers – See Attachment A-1
Production Value Drivers – See Attachment A-2
Commercial Value Drivers – See Attachment A-3








ATTACHMENT B
Weighting of Financial and Operational and Efficiency Measures and Value Drivers
Programs and Measures
Weighting
EQT Corporation Headquarters Incentive Program
 
Company EBITDA To Business Plan
60%
Business Unit Value Drivers
40%
Total
100%



EQT Midstream Incentive Program – See Attachment A-1
EQT Production Incentive Program – See Attachment A-2
EQT Commercial Incentive Program – See Attachment A-3






ATTACHMENT C
Incentive Targets $(000,000)


Headquarters    $11.1
Commercial    $1.56    
Production    $16.8
Midstream    $14.7
    
Total    $44.16






-11-    

